MEMORANDUM OF DECISION.
On appeal from his conviction of operating after suspension (29 M.R.S.A. § 2184 (1978 & Supp.1985)) after jury trial in the Superior Court, Aroostook County, Mark J. Farrar contends that the presiding justice erroneously instructed the jury on the State’s burden of disproving beyond a reasonable doubt the asserted competing harms defense. See State v. Raubeson, 488 A.2d 1379, 1380 (Me.1985); 17-A M.R. S.A. § 103 (1983). Because the evidence at trial was insufficient to generate the competing harms defense, we conclude that any error in the jury instruction was harmless. See 17-A M.R.S.A. § 101(1) (1983).
The entry is:
Judgment affirmed.
All concurring.